[Cite as Woodford v. Woodford, 2022-Ohio-3656.]


                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT

Chad N. Woodford,                                 :

                Plaintiff-Appellant,              :
                                                                    No. 20AP-377
v.                                                :              (C.P.C. No. 18DR-1824)

Danielle L. Woodford,                             :        (REGULAR CALENDAR)

                Defendant-Appellee.               :



                                         D E C I S I O N

                                  Rendered on October 13, 2022


                On brief: Wolinetz & Horvath, LLC, Dennis E. Horvath, and
                Eric M. Brown, for appellant. Argued: Eric M. Brown.

                On brief: Grossman Law Offices, and Tracy A. Younkin, for
                appellee. Argued: Tracy A. Younkin.

                 APPEAL from the Franklin County Court of Common Pleas
                     Division of Domestic Relations, Juvenile Branch

BEATTY BLUNT, J.

        {¶ 1} Plaintiff-appellant, Chad N. Woodford, appeals the judgment of the Franklin

County Court of Common Pleas, Division of Domestic Relations, Juvenile Branch in this

contested divorce matter.

        {¶ 2} Chad and Danielle L. Woodford were married on March 7, 2015, in Fairfield

County, Ohio. Danielle had custody of her three minor children from her prior marriage,

M.L.C. (dob 11/24/08), A.A.C. (dob 7/14/06), and D.T.C. (dob 2/28/05). Shortly after

Chad and Danielle were married, Danielle was forced to deal with a heart condition which

required surgery. Although the biological father of Danielle's children was directly involved
No. 20AP-377                                                                                               2


with their lives and he spent time with them frequently, it was felt that he could not be relied

on for their long-term care and parenting, as he was not under court order to pay support

and was not financially able to provide for the children. After discussing it with a probate

attorney, Chad and Danielle decided that Chad would petition for step-parent adoption of

Danielle's three children, and the children's biological father consented to this

arrangement. They retained an adoption attorney, and on October 12, 2016, those

adoptions were finalized.

         {¶ 3} Chad and Danielle also decided early on to have another child, but initially

had a difficult time getting pregnant. Danielle eventually became pregnant by in vitro

fertilization and gave birth to G.W. in 2017.

         {¶ 4} In January 2018, less than one year after G.W.'s birth, Chad informed

Danielle that he wanted a divorce. Initially, they agreed to stay together through spring

2018 so the three older children could finish the school year. But when Danielle suffered a

mental health crisis around that time and transported herself to a mental health facility at

OSU Harding Hospital for an inpatient stay, the parties separated.1 They each retained

counsel and negotiated a proposed separation agreement and proposed shared parenting

plan, and the case was scheduled for an uncontested divorce hearing in mid-2018.

         {¶ 5} Prior to that hearing, Danielle obtained new counsel and withdrew her

consent from the agreement. Instead, she filed a motion for a temporary order and to

return the case to the contested docket. This may have been prompted in part by the fact

that the proposed shared parenting plan envisioned Chad co-parenting the three older


1After a stay of 12 days and her subsequent release, Danielle re-admitted herself in March 2018 and was
inpatient for approximately one month. She made additional suicidal threats while hospitalized and was in
fact hospitalized for a third time in January 2019, and medical records stemming from that period reveal that
Danielle had been stockpiling medication. Danielle had also been violent towards Chad on at least two
occasions.
No. 20AP-377                                                                                3


children, but he had admitted that he did not intend to maintain a relationship with them

and was only interested in parenting for the infant G.W.

       {¶ 6} Thereafter, the parties agreed that Danielle would have sole custody of the

three older children, and parental rights regarding G.W. became the primary issue for trial.

A Guardian ad Litem ("GAL"), was appointed for the children, and psychological experts

were hired by both parties—Dr. Robin Tener was hired by Danielle, and Dr. James Reardon

was hired by Chad. Each of the psychological experts prepared a detailed report

announcing their respective recommendations and conclusions.

       {¶ 7} Dr. Tener did not assign a mental health diagnosis to Chad, but noted that he

had a "rather self-absorbed personality style" and a "strong tendency to deflect blame and

avoid accountability for his behavioral choices." (Report of Dr. Robin Tener, Joint Ex. F6

at 27.) Dr. Tener expressed concerns that Chad would have trouble with "the realities of

ongoing co-parenting contact with [G.W.]'s mother," and that Chad's actions—posting

provocative and pointed attacks on Danielle on social media, permitting his girlfriend to

participate in his own social media disputes with Danielle, and allowing his girlfriend to be

present during companionship exchanges—demonstrated that Chad was likely to have

"difficulty navigating this without contributing to 'drama' that may ultimately affect [G.W.]"

Id. Dr. Tener was also concerned that Chad "seems to 'attach' and 'detach' from

relationships rather readily," which was exemplified by his "eager[ness] to distance himself

from the children because of their connection" to Danielle. Id. at 28. Despite these

concerns, Dr. Tener concluded that "[w]ith appropriate interevention[s], his co-parenting

interactions and the decisions that underlie [Chad's] responses might reflect a higher level

of maturity, and might result in behavioral choices that place [G.W.'s] needs at the

forefront." Id. at 29.
No. 20AP-377                                                                              4


       {¶ 8} In his evaluation report regarding Danielle, Dr. Reardon noted that Danielle

had previously been diagnosed with a personality disorder and major depressive disorder,

but that his own evaluation indicated that while Danielle "does evidence some significant

psychological disorders or conditions, specifically the Persistent Depressive Disorder with

major depressive episodes and anxious distress," he was unable to identify sufficient

evidence in the forensic setting to support a diagnosis of "Unspecified Personality Disorder

with borderline and dependent traits." Report of Dr. James Reardon, Joint Ex. E5 at 29,

35.) He concluded that "Danielle has made a committed effort to address the issues that

were problematic both for her and for the interaction between she and Chad," and so long

as Danielle "continues to be compliant with current treatment regimen[,] I believe there is

a high probability that she will continue to remain adequately stable and that she will be

able to parent [G.W.] as well as her other children and that she may be able to cooperate

reasonably with [G.W.]'s father Chad in [G.W.]'s best interest." Id. at 30. He subsequently

qualified this projection without rejecting it:

              It appears that in the past six months she has been adequately
              stable to resume parenting behavior with her three older
              children and with [G.W.] * * * [S]he has the capability to
              cooperate with Chad Woodford—the question is whether she
              chooses to do so. Based on past history, that statement on my
              part may be overly optimistic. If she were unable to cooperate
              with [G.W.]'s father Chad Woodford, in my opinion it would
              likely be in part because of her choice and in part because the
              personality traits that I have described in the report
              (specifically borderline and dependent traits) would
              complicate her ability to do so.

Id. at 33.

       {¶ 9} After an investigation, on April 15, 2019 the GAL issued a pre-trial

recommendation of shared parenting for G.W. The GAL observed that Chad has declined

to take Danielle's three older children on Tuesday visits as recommended, and that "both
No. 20AP-377                                                                                 5


parents have done these children a disservice in telling them things [about the parents and

their relationship] they have no need to know." (Pre-trial Report of GAL, Joint Ex. B1 at 4.)

The GAL's report indicated that her "main concern about [Danielle] is that she can be

extremely controlling/manipulative," and as to Chad her "main concern" is that he "has

behaved very immaturely and selfishly at times." Id. at 28, 29. The GAL observed that "the

parents should exercise shared parenting with [G.W.] despite the fact that they do not meet

any of the statutory criteria for successful shared parenting. The fact of the matter is, they

have been 'sharing' the parenting and G.W. is doing well." Id. at 30. The report stated that

the GAL "would not trust either parent to hold the reigns of full custody and not expect

[G.W.] to suffer as a result due to all of the anger and animosity [between the parents]." Id.

at 30-31. The GAL subsequently issued a two-page "updated recommendation," again

recommending shared parenting, but making specific recommendations regarding

therapies for mother and for both parents together, suggesting that a parenting coordinator

should be appointed to assist the parents and that both parents should be ordered to work

with a counselor "after the divorce is finalized until [the counselor] releases them from joint

therapy with the goal         toward    productive co-parenting." (Woodford Updated

Recommendations at 1, attached to Feb. 14, 2020 Interim Order as Ex. A.)

       {¶ 10} The case proceeded to trial on October 7, 8, 9, and 21, 2019. As Chad had

openly admitted that he did not intend to have a relationship with the three older children,

the parties agreed that Danielle would have sole custody of them. Moreover, the parties

agreed to stipulate to the proposed separation agreement signed by the parties and filed in

May 2018; while there were some disputes related to this document during the pendency

of the case, those disputes were largely resolved by the time the case went to trial.

Accordingly, the allocation of parental rights for G.W. was the main issue at trial, and Chad,
No. 20AP-377                                                                            6


Danielle, Dr. Tener, Dr. Reardon, and the GAL all testified extensively on that question.

The GAL specifically testified that Danielle had worked on cooperating with Chad, that she

was following the recommendations of her doctors and therapist, and had made notable

progress:

             Q: As this case has transpired and you've been involved, would
             you say that Danielle has done a better job removing the
             emotion and attempting to work with Chad as a co-parent?

             A: Are you talking from August of 2019 to now?

             Q: Yes.

             A: Yes. I think that she is trying to do a better job.

             Q: And that was my next question, do you think she's working
             on becoming a better co-parent?

             A: I would hope so. I haven't seen the negative yelling,
             screaming, calling the police stuff that was going on back then.

             Q: Let's talk about a recent controversy between the two of
             them. That's the private daycare?

             A: Yes.

             Q: Do you believe Danielle approached that logically and
             reasonably?

             A: Yes. And I think that the email exchange, the chain that
             went back and forth between them, I think they both did a good
             job of trying to work it out.

(Tr. at 823-24.) In accordance with her own observations as well as Dr. Reardon's, the GAL

recommended sole custody of the three older children to Danielle and shared parenting for

G.W.

       {¶ 11} On July 6, 2020, the trial court filed a decree of divorce adopting the

separation agreement regarding division of the marital assets, awarding custody of the

three older children to Danielle, adopting a shared parenting plan for G.W., designating
No. 20AP-377                                                                                7


Chad as the residential parent for school placement, and ordering Chad to pay child support

in the amount of $891.95 per month—apparently a downward deviation from the total

calculated amount of $955.35. The trial court did not adopt or include a child support

worksheet in its entry, but it appears that the parties completed one. Chad has now

appealed to this court, and asserts four assignments of error with the trial court's judgment.

              Assignment of Error No. 1: The trial court erred and
              abused its discretion when it awarded shared parenting to the
              parties with respect to the parental rights and responsibilities
              of G.W.

              Assignment of Error No. 2: The trial court erred and
              abused its discretion when it ordered appellant to pay child
              support in the amount of $891.95 per month.

              Assignment of Error No. 3: The trial court erred and
              abused its discretion when it failed to award appellant any sum
              of legal fees.

              Assignment of Error No. 4: The trial court erred and
              abused its discretion when ruling upon certain evidentiary
              matters.

As Chad's four assignments of error indicate, this court generally reviews the issues on

appeal of a divorce case for abuse of discretion. See generally Blakemore v. Blakemore, 5

Ohio St.3d 217 (1983). See also Dannaher v. Newbold, 10th Dist. No. 03AP-155, 2004-

Ohio-1003 (parental rights reviewed for abuse of discretion); Roush v. Roush, 10th Dist.

No. 19AP-246, 2019-Ohio-4777 (child support award reviewed for abuse of discretion);

McCall v. Kranz, 10th Dist. No. 15AP-436, 2016-Ohio-214 (award of legal fees reviewed for

abuse of discretion); and Columbus v. Phillips, 10th Dist. No. 15AP-408, 2015-Ohio-5088

(evidentiary issues reviewed for abuse of discretion). In accordance with the governing law

and the aforementioned cases, Chad contends that the trial court's decisions under each

assignment of error were unreasonable, arbitrary, and/or unconscionable.
No. 20AP-377                                                                                 8


       {¶ 12} As to his first assignment of error, Chad argues that although the trial court

"technically" considered the required best interest factors of R.C. 3109.04(F)(1) and shared

parenting factors of R.C. 3109.04(F)(2) in deciding to order shared parenting of G.W., he

contends that the record clearly establishes both that shared parenting is not in G.W.'s best

interest, and maintains that the trial court's weighing of the R.C. 3109.04(F)(1) and (2)

factors to reach contrary conclusions was an abuse of discretion.

       {¶ 13} But the court adopted proposed findings of fact with respect to R.C.

3109.04(F)(1) and (2) that were supported by record evidence (notably including Chad's

own testimony, the testimony of Dr. Tener, and the recommendation of the GAL), and Chad

has not specifically identified which of those findings he alleges to constitute an abuse of

the trial court's discretion. Instead, his primary contention is that the evidence shows that

the parties are incapable of effective communication and are unable to make joint decisions

and that appellate courts have affirmed the denial of shared parenting in such

circumstances. See, e.g., Gibson v. Gibson, 12th Dist. No. CA2016-01-002, 2016-Ohio-

4996, ¶ 16, and Brandt v. Brandt, 11th Dist. No. 2012-G-3064, 2012-Ohio-5932, ¶ 19-22.

Based on these cases, Chad suggests that "ineffective communication and inability to make

joint decisions is effectively fatal to a prospect for shared parenting," (Appellant's Brief at

21.), and that the trial court's award is by definition an abuse of its discretion.

       {¶ 14} The fact that a denial of shared parenting does not constitute an abuse of the

trial court's discretion does not in itself demonstrate that a grant of shared parenting in

similar circumstances is an abuse of discretion. Here, the trial court specifically considered

the evidence and observed that while "[t]he parents do not currently communicate [] well

with each other * * * they each love [G.W.] and have followed the Court's orders."

(Emphasis added.) (July 6, 2020 Findings of Fact at 7.) The court accordingly concluded
No. 20AP-377                                                                                9


that the parties would be capable of joint action in G.W.'s best interest once parental rights

and responsibilities were allocated by court order. And the court took important steps to

safeguard and address any issues, ordering that "each parent is required to cooperate with

the other parent and co-parent," and—in accordance with the GAL's suggestion—ordering

that "a parenting coordinator will be appointed to resolve disputes." (Findings of Fact at

10.)

       {¶ 15} Chad also argues that the evidence of Danielle's mental health issues

mandated a grant of sole custody of G.W. to him. But again, the trial court was aware of

and accounted for this evidence, and the court's findings of fact specifically observe that

"Chad has his own emotional issues that affect his ability to be a full-time parent and have

full and complete custody of [G.W.]." (Findings of Fact at 5.) The court relied upon

Dr. Tener's observations that Chad was "self-absorbed," that he "deflect[ed] blame and

avoid[ed] accountability for his behavioral choices," that his "social media postings suggest

he apparently had difficulty exercising maturity that he insisted he possessed," and that if

his "current relationship ends up as less ideal [than] he depicts, [G.W.] will be affected by

whatever changes occur." While the great weight of the psychological concerns addressed

at trial stemmed from Danielle's longstanding issues, both experts agreed that Danielle was

making great strides and seriously attempting to address those issues. Dr. Reardon

concluded that she " 'has made a committed effort to address the issues that were

problematic both for her and for the interaction between she and Chad," and that "there is

a high probability that she will continue to remain adequately stable and that she will be

able to parent [G.W.] as well as her other children * * *.' " (Findings of Fact at 3, quoting

Dr. Reardon's Report at 30.)
No. 20AP-377                                                                               10


       {¶ 16} Based on this record, the trial court was entitled to find that the parties were

capable of joint decision-making if ordered to do so, and was entitled to rely on Danielle's

recent behavioral progress. The court's conclusion that in determining that sole custody

was not required is not arbitrary, unreasonable, or unlawful, and its award of shared

parenting is similarly not an abuse of the trial court's wide discretion over such matters.

We therefore overrule Chad's first assignment of error.

       {¶ 17} Passing over Chad's second assignment of error for now, we will next address

his third assignment of error, in which he contends that the trial court abused its discretion

under R.C 3105.73(A) by not awarding him attorney fees. Chad argues that the record

established that on several occasions Danielle had threatened to drag out the divorce

proceedings, and that she had in fact withdrawn her consent to the initially agreed

uncontested divorce and award of shared parenting on the eve of the final hearing only to

ultimately obtain less parenting time with G.W. than the original agreement proposed

following the contested divorce trial.

       {¶ 18} But Chad has simply established that the trial court could have awarded him

attorney fees, not that it was required to. He cites Klayman v. Luck, 8th Dist. No. 97074,

2012-Ohio-3354, observing that the appellate court in that case affirmed an award of

attorney fees in the amount of $325,000 where the appellant had "purposely prolonged

litigation" and threatened the appellee that he would litigate for "years" and cause the

expenditure of "hundreds of thousands of dollars" in legal fees. Id. at ¶ 41. But again, Chad

has simply demonstrated that an award of fees in this case might not have been an abuse of

discretion; he has not provided not a single reason why the decision to refrain from

awarding attorney fees was an abuse of discretion.
No. 20AP-377                                                                               11


       {¶ 19} In fact, the trial court concluded that Chad's "actions did more to prolong this

proceeding than they did to bring it to a conclusion," and that Chad's pressure on Danielle

to quickly resolve the case by entering into a shared parenting plan "that clearly was not

appropriate for Chad and Danielle moving forward" made "litigation of this case necessary

and inevitable." (Findings of Fact at 10.) The court's conclusions are directly tied to the

testimony of Dr. Tener, Danielle, and Chad himself, as well as to the documents originally

filed in the case. We cannot say that given that evidence, the trial court's decision to deny

Chad's motion for attorney fees was an abuse of discretion. Chad's third assignment of

error therefore lacks merit and is overruled.

       {¶ 20} In his fourth assigned error, Chad argues that the trial court abused its

discretion in certain evidentiary rulings. He first challenges the trial court's decision

regarding a document he had completed pertaining to the stepparent adoption and

testimony regarding that document, which he alleged to have been protected by attorney-

client privilege. But our review of the transcript reveals that the substance of the document

was not discussed at trial other than to bolster the claim that Chad's relationship with

Danielle's three children was "at times" a loving relationship. Moreover, Danielle was later

asked about the document—which was in her possession—and averred that it was one of

the documents that she and Chad prepared at the request of the agency that performed the

adoption assessment, not by the adoption attorney. (Compare Tr. at 226-27 with Tr. at

512.) And finally, Chad's attorney affirmatively waived objection to "any exhibit that was

discussed at trial" at the close of all evidence. Tr. at 829. Accordingly, to allow the

document and questions was not an abuse of discretion, and given that the answers to the

questions merely bolstered admissible evidence regarding Chad's relationship with the
No. 20AP-377                                                                                12


three older children, we cannot find an abuse of discretion in the trial court's decisions

regarding either the document or questions regarding it.

       {¶ 21} Chad also challenges the court's ruling allowing a question he alleges sought

confirmation of a hearsay statement made by one of the older children that she

"appreciated" Chad's presence at her baptism. But even if we are to accept that the question

itself sought to introduce hearsay, in his answer Chad simply stated that he "believe[d] she

was happy about that, yes." Id. at 255. His answer is therefore not a statement made out

of court that was offered to prove the truth of the matter asserted, compare Evid.R. 801(C),

and is therefore not barred by Evid.R. 802. A related problem affects Chad's challenge to

statements made in text messages by his sister that were read into the record—those text

messages were clearly not offered to prove the truth of the matters they asserted, but were

specifically offered to demonstrate that Chad and his sister were "mocking" Danielle. (Tr.

at 558-59.)

       {¶ 22} Chad also contends (for the first time in his reply brief) that the trial court

relied on alleged hearsay evidence regarding an incident that occurred after the close of trial

evidence—specifically, that G.W.'s pediatrician had recommended that G.W. receive a flu

shot and Chad had refused to facilitate that vaccination. But there is nothing in the divorce

decree filed by the court relating to that issue, and while the court post-trial/pre-decree

decision does refer to the "most recent example of [Chad's] selfish and destructive dismissal

of anyone else's opinion," the record demonstrates that the court had already been forced

to address a motion regarding Chad's resistance to this recommendation prior to issuing its

post-trial/pre-decree decision. Compare Jan. 17, 2020 Final Decision & Opinion at 2 with

Jan. 10, 2020 Mot. at 2-3 and Jan. 10, 2020 Order at 1 (ordering Chad "to cooperate with

Defendant Danielle Woodford's efforts for her minor child, [G.W.] to receive a flu shot").
No. 20AP-377                                                                                  13


Under these circumstances, the trial court's passing mention of this incident is not

arbitrary, unreasonable, or unconscionable, and given that Chad raises this issue for the

first time in his reply brief, we decline to address it further. See, e.g., Hadden Co. L.P.A. v.

Zweier, 10th Dist. No. 15AP-210, 2016-Ohio-2733, ¶ 15 (citing App.R. 16(C) and holding

that "[t]he purpose of a reply brief is to afford the appellant an opportunity to respond to

the appellee's brief * * * we generally will not address an argument raised for the first time

in a reply brief."). Therefore, Chad's fourth assignment of error is overruled.

       {¶ 23} Finally, we turn to Chad's second assignment of error. He cites former R.C.

3113.215 and Marker v. Grimm, 65 Ohio St.3d 139 (1992), and argues that the trial court

clearly and reversibly erred by failing to include its child support worksheet in the record.

He contends that the absence of the worksheet makes it impossible "to determine the

propriety of any internal calculations of the worksheet referenced by the trial court."

(Appellant's Brief at 29.) Here, the court actually adopted a downward deviation from the

expected award—the court ordered a 25% reduction in the guideline support. (See Jan. 17,

2020 Final Decision & Opinion at 4; Findings of Fact at 9.) ("The court believes it is

appropriate for the child support paid by Chad to Danielle be deviated downward 25%

based on [Chad] having greater than 50% of the parenting time with [G.W.]."). Moreover,

Danielle contends that Chad actually received a copy of the worksheet used prior to the

issuance of the decree, and that there are no substantive errors in the calculation itself.

       {¶ 24} In Duke v. Mayberry, 10th Dist. No. 15AP-160, 2016-Ohio-1031, ¶ 14-16, we

noted that although the trial court had failed to include its worksheet in the record, "where

the record provides sufficient detail for an appellate court to review a child support award,

the failure to incorporate the worksheet into the record does not materially prejudice the

appellant" and is not a basis for reversal. That is not the case here, where the trial court
No. 20AP-377                                                                                 14


decision refers to and purports to incorporate "the attached child support worksheet" that

it then fails to attach. (Findings of Fact at 9.)

       {¶ 25} At oral argument, Chad's counsel conceded that the court's error in failing to

attach a completed worksheet did not affect any of the other issues asserted on appeal, and

he does not specifically argue error with the amount of child support awarded by the court.

Notwithstanding, we cannot say with confidence from the record before us that there is

"sufficient detail" for us to review issues relating to the court's downward deviation. Such

evidence may be present in the record somewhere, but the parties have failed to identify

where that might be.

       {¶ 26} And we must observe that the court's failure to include the worksheet has led

to a second appeal filed in this court by these parties, in which Chad challenges the trial

court's action in filing a worksheet pursuant to Civ.R. 60(A) while this appeal was pending.

See Docket Woodford v. Woodford, 10th Dist. No. 21AP-256, and Appellant's Brief (filed

therein on Aug. 16, 2021) at 2. Accordingly, this mistake has led to the unnecessary

expenditure of judicial and attorney resources, and we will not compound the problem by

engaging a fruitless attempt to determine what calculations the trial court relied upon in

awarding child support or suppositions as to whether those calculations were correct or

somehow flawed.

       {¶ 27} Based on the arguments presented by Chad on appeal, we do not believe that

the amount of child support is likely to change. But because of the unique posture of this

case and the state of the record before us, we are unable to make that determination with

certainty, and we therefore conclude that the trial court is in the best position to correct its

own error.
No. 20AP-377                                                                                             15


        {¶ 28} For these reasons, on remand the trial court should review the award and

deviation, along with the child support worksheet previously relied upon, and determine

whether the award comports with the calculations therein; if it does, it should reenter its

prior judgment and make the worksheet used part of the record of the case.2 To this limited

extent only, Chad's second assignment of error is sustained.

        {¶ 29} Having overruled Chad's first, third, and fourth assignments of error, and

sustaining his second assignment of error, the judgment of the Franklin County Court of

Common Pleas, Division of Domestic Relations, Juvenile Branch is reversed and remanded

for further proceedings in accordance with the law and consistent with this decision.

                                                                            Judgment reversed and
                                                                        remanded with instructions.

                               MENTEL and NELSON, JJ., concur.
                NELSON, J., retired, of the Tenth Appellate District, assigned
                to active duty under authority of Ohio Constitution, Article IV,
                Section 6(C).




2We also observe that our decision here has the likely effect of mooting the appeal presented in Woodford v.
Woodford, 10th Dist. No. 21AP-256.